DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted on 02/17/2019, 03/30/2020 and 05/21/2020 have been considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 contains the acronym “CuPTSM”, and an acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., Copper pyruvaldehyde bis(N4-methylthiosemicarbazon (CuPTSM). The abbreviations can be used thereafter.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 contains the trademark/trade name Tween.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a surfactant or a Emulsifying, Wetting, and Dispersing Agent and, accordingly, the identification/description is indefinite.
Applicant may amend the claim to recite the language disclosed in page 14 line 31-34 such as polyoxyethylene (20) sorbitan monooleate.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 11-16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015070177 A2 (hereinafter “the ‘177 publication”).
‘177 teaches metal complexes compounds of Formula I below.

    PNG
    media_image1.png
    263
    471
    media_image1.png
    Greyscale

Wherein M is a metal including Cu;
R1 and R2 are each independently selected from the group consisting of H, substituted or unsubstituted C1-C6 alkyl;
R5 and R6 are each independently selected from the group consisting of H, substituted or unsubstituted C1-C6 alkyl; R3 and R4 are each independently H, substituted or unsubstituted C1-C6 alkyl (Claim 1). The disclosures of ‘177 with the suggested variables disclose the instant CuPTSM. Furthermore, ‘177 teaches various forms of CuPTSM [00111, 00128, 00144, 00145 and 00186]. ‘177 further teaches methods for treatment comprising administering to the mammal a therapeutically effective amount of the compounds for treating neurodegenerative diseases including Alzheimer's disease (AD); amyotrophic lateral sclerosis (ALS), dementia, Parkinson's disease, Huntington Disease (claims 13-16). 
Even though ‘177 teaches various forms of CuPTSM and teaches compounds with variables that disclose the instant CuPTSM, the reference does not exemplify the instant CuPTSM.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘177 and formulate a method of treating neurodegenerative diseases such Alzheimer's disease (AD) by administering the compounds such as CuPTSM because ‘177 teaches that the compounds were selective neuroactive agents for the treatment of diseases of the central nervous system [0011]. One of ordinary skill in the art would have had a reasonable expectation of success in modifying and using the method of ‘177 to treat neurodegenerative diseases with CuPTSM because ‘177 teaches that the method was effective for treating neurodegenerative diseases including Alzheimer's disease (AD); amyotrophic lateral sclerosis (ALS), dementia, Parkinson's disease, Huntington Disease (claims 13-16). The disclosures render obvious claim 1.
	Regarding claim 2, ‘177 further teaches methods for treatment comprising administering to the mammal a therapeutically effective amount of the compounds for treating neurodegenerative diseases including Alzheimer's disease (AD); amyotrophic lateral sclerosis (ALS), dementia, Parkinson's disease, Huntington Disease (claims 13-16).
Regarding claims 3 and 4, ‘177 further teaches compounds for treating neurodegenerative diseases including amyotrophic lateral sclerosis (ALS) (claims 13-16) and that in one embodiment, the condition is selected from the group consisting of sporadic or familial ALS [0062].
Regarding claim 12, ‘177 further teaches a pharmaceutical composition comprising a therapeutically effective amount of the compounds and a pharmaceutically acceptable excipient or salt (claim 13).
Regarding claim 13-16, ‘177 further teaches that the pharmaceutically acceptable excipients include carboxymethylcellulose and a surfactant such as Tween 80 [0075, 00188, 00199].
Regarding claim 22, ‘177 teaches metal complexes compounds of Formula I as disclosed above and further teaches various forms of CuPTSM [00111, 00128, 00144, 00145 and 00186]. ‘177 further teaches methods for treatment comprising administering to the mammal a therapeutically effective amount of the compounds for treating neurodegenerative diseases including Alzheimer's disease (AD); amyotrophic lateral sclerosis (ALS), dementia, Parkinson's disease, Huntington Disease (claims 13-16).

Claims 1-16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/070177 A2 (hereinafter “the ‘177 publication”) in view of WO 2019/046761 A1 (hereinafter “the ‘761 publication”).
The teachings of ‘177 are disclosed above and incorporated herein by reference.
‘177 does not teach that the ALS comprises a mutation in the SOD gene.
‘761 teaches compounds, wherein the metal component of the compound is an isotope of the metal such as Cu (page 2, line 13-15). ‘761 further teaches methods, comprising administering to a subject or a sample a therapeutic amount of the compound for treating a motor neuron disease such as ALS (page 2, line 7-12) and that the compounds can reproducibly treat ALS and other neurological and/or copper deficiency-related diseases (page 1, line 28-29). ‘761 teaches that the models of ALS are produced the overexpression of mutant SOD (see page 43, line 10-20; claim 22) and that the compounds deliver Cu into the CNS more rapidly and effectively stabilize SOD, thereby preventing the toxicity from mutations of this protein typically present in subjects disposed to developing ALS (page 42, line 29-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘177 and ‘761 and use the compound of ‘177 to treat ALS that is associated with the genetic mutation because ‘761 teaches that such Cu compounds deliver Cu into the CNS more rapidly and effectively stabilize SOD, thereby preventing the toxicity from mutations (page 42, line 29-33). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in using the teachings of ‘177 and ‘761 because ‘177 teaches that the compound was successful for treating neurodegenerative diseases including Alzheimer's disease (AD); amyotrophic lateral sclerosis (ALS), dementia, Parkinson's disease, Huntington Disease (claims 13-16). The disclosures render obvious claim 1.
	Regarding claims 5, 6 and 10, ‘761 teaches that the compounds may be used alone, in combination with one or more additional compounds, or as an adjunct to, or in combination with, an established therapy and that the compounds may be used in combination with other therapeutic agents useful for the disorder or condition being treated (page 44, line35-39).
	Regarding claim 7, ‘761 teaches that the pharmaceutical compositions of the Cu comprising compounds dosages ranges from 0.1 mg/kg/day to 30 mg/kg/day (page 47, line 1-14). One of ordinary skill in the art would be motivated to try the compound if ‘177 at similar dosages and obtain a reasonable expectation of success.
	Regarding claims 8 and 9, ‘761 teaches that the models of ALS are produced the overexpression of mutant SOD (see page 43, line 10-20; claim 22) and that the subject further comprises humans (page 9, line 22-24).
Regarding claim 11, ‘117 teaches Cmax values including 36.5 ng/ml, 14.5 ng/ml, 29 ng/ml [00196, 00197]. 
	
Conclusion
	Claims 1-16 and 22 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        
/ARADHANA SASAN/Primary Examiner, Art Unit 1615